DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure(s) 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Moreover, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 141R, 142B and 143G.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
Furthermore, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14B, 14G and 14R in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0031], line 1, it is not clear what “it needs to manufacture anode electrodes” is referring to.  Moreover, in paragraphs [0031] “an ink 142 dissolved with a blue organic light-emitting material 142B” and “an ink 143 dissolved with green organic light-emitting material 143G” should read “an ink 142 dissolved with a green organic light-emitting 
Furthermore, in paragraph [0041], “grooves33c” should read “grooves 33c”.  In paragraph [0042], “first compartment 33d … formed between the first organic light-emitting layer 341 and the second organic light-emitting layer 342, and a second compartment 33e … formed between the first organic light-emitting layer 341 and the third organic light-emitting layer 343” should read “first compartment 33d … formed between the first organic light-emitting layer 341 and the third organic light-emitting layer 343, and a second compartment 33e … formed between the first organic light-emitting layer 341 and the second organic light-emitting layer 342”.  In paragraphs [0054] and [0059], “first compartment 33d … formed between the first organic light-emitting layer 341 and the second organic light-emitting layer 342, and a second compartment 33e … formed between the first organic light-emitting layer 341 and the third organic light-emitting layer 343” should read “first compartment 33d … formed between the first organic light-emitting layer 341 and the third organic light-emitting layer 343, and a second compartment 33e … formed between the first organic light-.
Appropriate correction is required.

Claim Objections
Claim(s) 1-15 is/are objected to because of the following informalities:  
With respect to claim(s) 1, 6 and 11, “the anode electrodes” recited in lines 5 and 13 of claim 1, lines 8 and 16 of claim 6, and line 6 of claim 11, should read “the plurality of anode electrodes”; “the grooves” recited in lines 5 and 6 of claim 1, lines 8 and 9 of claim 6 and lines 6-7 of claim 11, should read “the plurality of array-distributed grooves”; “the first grooves”, “the second grooves” and “the third grooves” recited in lines 9-11 and 16-18 of claim 1, lines 12-14 and 19-21 of claim 6 and lines 14-15, 16 and 18 of claim 11, should read “the plurality of first grooves”, “the plurality of second grooves” and “the plurality of third grooves”; “at least a compartment” recited in lines 18-19 of claim 1, lines 21-22 of claim 6 and lines 19-20 of claim 11, should read “at least one compartment” and the later recited “the compartment” should read “the at least one compartment”.  Claims 2-5, 7-10 and 12-15, which either directly or indirectly depend from claim(s) 1, 6 and 11, respectively, and which inherit issues of claim(s) 1, 6 and 11 are objected to for similar reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim(s) 1, 6 and 11, as currently presented, claim(s) 1, 6 and 11 recite in lines 4, 7 and 5, respectively, that a pixel definition layer “surrounds to form a plurality of array-distributed grooves”.  The scope of the phrase “surrounds to form”, however, is unclear. Specifically, it is not clear as to what the pixel definition layer “surrounds” in order to form the plurality of array-distributed grooves.  For the purpose of the examination it will be assumed that a plurality of grooves are formed in the pixel definition layer wherein the pixel definition layer surrounds the plurality of array-distributed grooves.  
Moreover, as currently presented claim(s) 1, 6 and 11 recite in lines 19, 22 and 20, respectively, that the at least a compartment is “formed among” the first, second and third organic light-emitting layer.  The scope of the phrase “formed among”, however, is unclear.  Specifically, it is not clear if the phrase “formed among” is considered as describing the at least compartment being formed between the first, second, and third organic light-emitting layers or formed in or through the first, second and third light 
With respect to claim(s) 2, 7 and 12, there is insufficient antecedent basis for the limitation "the compartments" recited in lines 4 of claims 2, 7 and 12.  For the purpose of the examination it will be assumed that the at least one compartment recited in the claims, includes a first compartment  formed between the first organic light-emitting layer and the second organic light-emitting layer and a second compartment formed between the first organic light-emitting layer and the third organic light-emitting layer.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nendai (US 2011/0316414, hereinafter “Nendai”).
Regarding claim 1, Nendai teaches in an annotated Fig. 2 and Fig. 3 (shown below) and related text an organic light-emitting display panel, comprising: 
a substrate (100, Fig. 3 and ¶[0068]); 
a plurality of anode electrodes (105, annotated Fig. 2 and ¶[0025]) and a pixel definition layer (107, annotated Fig. 2 and ¶[0025]) disposed on the substrate, wherein the pixel definition layer surrounds to form a plurality of array-distributed grooves (annotated Fig. 2, Fig. 3 and ¶[0066]), the anode electrodes are disposed in the grooves (annotated Fig. 2 and Fig. 3) one by one (where it is noted that the limitation “one by one” is considered a product by process limitation and therefore is treated according to MPEP § 2113 which states that even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself, where the patentability of a product does not depend on its method of production; since Nendai teaches all the structure claimed method does not distinguish from the prior art), the grooves comprise a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves (i.e. openings between pixel definition layer 107, annotated Fig. 2 and Fig. 3), the pixel definition layer comprises first retaining walls, second retaining walls, and third retaining walls (annotated Fig. 2 and ¶[0046]), the first grooves are disposed between the first retaining walls and the second retaining walls, the second grooves are disposed between the second retaining walls and the (annotated Fig. 2); 
an organic light-emitting layer (109, Fig. 3 and ¶[0071]) disposed on the anode electrodes and comprising a first organic light-emitting layer, a second organic light-emitting layer, and a third organic light-emitting layer (annotated Fig. 2, Fig. 3 and ¶[0071]), wherein the first organic light-emitting layer is disposed in the first grooves, the second organic light-emitting layer is disposed in the second grooves, and the third organic light-emitting layer is disposed in the third grooves (annotated Fig. 2, Fig. 3 and ¶[0071]), wherein at least a compartment (i.e. opening in pixel definition layer in which layer 106 is formed, annotated Fig. 2 and Fig. 3) is formed among the first organic light-emitting layer, the second organic light-emitting layer, and the third organic light-emitting layer (annotated Fig. 2); 
an electron transport layer (110, annotated Fig. 2 and ¶[0071]) covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer, the pixel definition layer and the compartment (annotated Fig. 2 and Fig. 3); and 
a cathode electrode (111, annotated Fig. 2, Fig. 3 and ¶[0071]) covering the electron transport layer.
[AltContent: textbox (2nd retaining walls)][AltContent: ][AltContent: ][AltContent: textbox (1st retaining walls)][AltContent: ][AltContent: textbox (2nd retaining walls)][AltContent: textbox (3rd retaining walls)][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (1st retaining walls)][AltContent: textbox ((Annotated Figure))]
    PNG
    media_image1.png
    780
    538
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    420
    690
    media_image2.png
    Greyscale



Regarding claim 3 (1), Nendai teaches wherein a cathode layer (106, Fig. 3 and ¶[0025]) is disposed in the compartment (annotated Fig. 2) and on a surface of the electron transport layer (110, Fig. 3) away from the cathode electrode (Fig. 3).  
Regarding claim 5 (1), Nendai teaches wherein widths of the first grooves, the second grooves, and the third grooves are greater than a width of the compartment (Fig. 3).
Regarding claim 6, Nendai teaches in Figs. 1, 3 and annotated Fig. 2 (Fig. 1 shown below and annotated Fig. 2 and Fig. 3 shown above) and related text an organic light-emitting display device, comprising an integrated circuit (i.e. control circuit, 25, Fig. 1 and ¶[0063], where it is noted that control circuit disclosed by Nendai is known in the art as an integrated circuit as evidenced by Kitada (US 2001/0024260), Fig. 2 and ¶[0034]), wherein the integrated circuit is connected to the organic light-emitting display panel, and the organic light-emitting display panel comprises:
a substrate (100, Fig. 3 and ¶[0068]); 
(105, annotated Fig. 2 and ¶[0025]) and a pixel definition layer (107, annotated Fig. 2 and ¶[0025]) disposed on the substrate, wherein the pixel definition layer surrounds to form a plurality of array-distributed grooves (annotated Fig. 2, Fig. 3 and ¶[0066]), the anode electrodes are disposed in the grooves (annotated Fig. 2 and Fig. 3) one by one (where it is noted that the limitation “one by one” is considered a product by process limitation and therefore is treated according to MPEP § 2113 which states that even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself, where the patentability of a product does not depend on its method of production; since Nendai teaches all the structure claimed method does not distinguish from the prior art), the grooves comprise a plurality of first grooves, a plurality of second grooves, and a plurality of third grooves (i.e. openings between pixel definition layers 107, annotated Fig. 2 and Fig. 3), the pixel definition layer comprises first retaining walls, second retaining walls, and third retaining walls (annotated Fig. 2 and ¶[0046]), the first grooves are disposed between the first retaining walls and the second retaining walls, the second grooves are disposed between the second retaining walls and the third retaining walls, and the third grooves are disposed between the third retaining walls and the first retaining walls (annotated Fig. 2); 
an organic light-emitting layer (109, Fig. 3 and ¶[0071]) disposed on the anode electrodes and comprising a first organic light-emitting layer, a second organic light-emitting layer, and a third organic light-emitting layer (annotated Fig. 2, Fig. 3 and ¶[0071]), wherein the first organic light-emitting layer is disposed in the first grooves, (annotated Fig. 2, Fig. 3 and ¶[0071]), wherein at least a compartment (i.e. opening in pixel definition layer in which layer 106 is formed, annotated Fig. 2 and Fig. 3) is formed among the first organic light-emitting layer, the second organic light-emitting layer, and the third organic light-emitting layer (annotated Fig. 2); 
an electron transport layer (110, annotated Fig. 2 and ¶[0071]) covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer, the pixel definition layer and the compartment (annotated Fig. 2 and Fig. 3); and 
a cathode electrode (111, annotated Fig. 2, Fig. 3 and ¶[0071]) covering the electron transport layer.


    PNG
    media_image3.png
    489
    717
    media_image3.png
    Greyscale

Regarding claim 8 (6), Nendai teaches wherein a cathode layer (106, Fig. 3 and ¶[0025]) is disposed in the compartment (annotated Fig. 2) and on a surface of the electron transport layer (110, Fig. 3) away from the cathode electrode (Fig. 3).  
Regarding claim 10 (6), Nendai teaches wherein widths of the first grooves, the second grooves, and the third grooves are greater than a width of the compartment (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nendai as applied to claim(s) 1 and 6 above and further in view of  Zhang (US 2019/0088892, hereinafter “Zhang”, cited on IDS).
Regarding claim(s) 4 (1) and 9 (6), teaching of Nendai was discussed above in the rejection of claim(s) 1 and 6.  Nendai, however, does not explicitly teach wherein a (¶¶[0006] and [0022]).
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the substrate with the hydrophilic surface and retaining walls with the hydrophobic surfaces as disclosed by Zhang in the display panel or display device disclosed by Nendai in order to improve flow the OLED material in the pixel regions during manufacturing of the display panel or device.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2014/0110701, hereinafter “Noh”) in view of Park et al. (US 2020/0328367, hereinafter “Park”).
Regarding claim 1, Noh teaches in an annotated Fig. 2 (shown below) and related text an organic light-emitting display panel, comprising: 
a substrate (111, annotated Fig. 2 and ¶[0039]); 
a plurality of anode electrodes (i.e. first electrodes, E1, annotated Fig. 2 and ¶[0045]) and a pixel definition layer (PDL1-PDL3, Fig. 2 and ¶[0046]) disposed on the (OP, annotated Fig. 2 and ¶[0046]), the anode electrodes are disposed in the grooves one by one (where it is noted that the limitation “one by one” is considered a product by process limitation and therefore is treated according to MPEP § 2113 which states that even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself, where the patentability of a product does not depend on its method of production; since Noh teaches all the structure claimed method does not distinguish from the prior art), the grooves comprise a plurality of first grooves (e.g. OP of OLED1, annotated Fig. 2 and ¶[0046]), a plurality of second grooves (e.g. OP of OLED2, Fig. 2 and ¶[0046]), and a plurality of third grooves (e.g. OP of OLED3, annotated Fig. 2 and ¶[0046]), the pixel definition layer comprises first retaining walls (annotated Fig. 2 and ¶[0046]), second retaining walls (annotated Fig. 2 and ¶[0046]), and third retaining walls (annotated Fig. 2 and ¶[0048]), the first grooves are disposed between the first retaining walls and the second retaining walls, the second grooves are disposed between the second retaining walls and the third retaining walls, and the third grooves are disposed between the third retaining walls and the first retaining walls (annotated Fig. 2); 
an organic light-emitting layer (10, 20, 30, annotated Fig. 2 and ¶[0046]) disposed on the anode electrodes and comprising a first organic light-emitting layer (10, annotated Fig. 2 and ¶[0046]), a second organic light-emitting layer (20, annotated Fig. 2 and ¶[0046]), and a third organic light-emitting layer (30, annotated Fig. 2 and ¶[0046]), wherein the first organic light-emitting layer is disposed in the first grooves, (annotated Fig. 2), wherein at least a compartment is formed among the first organic light-emitting layer, the second organic light-emitting layer, and the third organic light-emitting layer; 
an electron transport layer (annotated Fig. 2 and ¶[0057]) covering the first organic light-emitting layer, the second organic light-emitting layer, and the third organic light-emitting layer; and 
a cathode electrode (i.e. second electrode, E2, annotated Fig. 2 and ¶[0054]) covering the electron transport layer.

[AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (3rd retaining walls)][AltContent: ][AltContent: ][AltContent: textbox (1st retaining walls)][AltContent: textbox (1st retaining walls)][AltContent: textbox (2nd retaining walls)][AltContent: textbox ((Annotated Figure))]
    PNG
    media_image4.png
    386
    713
    media_image4.png
    Greyscale



Noh, however, does not explicitly teach that the electron transport layer covers the pixel definition layer and the compartment.
(ETR, Figs. 7-8 and ¶[0149]) can be formed in an unpatterned common layer covering first organic light-emitting layer, second organic light-emitting layer, third organic light-emitting layer and pixel defining (definition) layer (¶[0149]) in order to simplifying the manufacturing process.  It is noted that when the electron transport layer disclosed by Park is formed as an unpatterned common layer it would cover the compartment disclosed by Noh.
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the electron transport layer disclosed by Noh as the unpatterned common layer covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer, the pixel definition layer and the compartments as disclosed by Park in order to simplify manufacturing process of the display device.
Regarding claim 2 (1), the combined teaching of Noh and Park discloses wherein thicknesses of the second organic light-emitting layer and the third organic light-emitting layer are equal to each other and less than a thickness of the first organic light-emitting layer (Park Figs. 7-8 and ¶¶[0166]-[0168]), and the compartments are formed between the first organic light-emitting layer and the second organic light-emitting layer and between the first organic light-emitting layer and the third organic light-emitting layer (Noh, annotated Fig. 2).  

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2014/0110701, hereinafter “Noh”) in view of Nendai (US 2011/0316414, hereinafter “Nendai”) and Park et al. (US 2020/0328367, hereinafter “Park”) with Kitada (US 2001/0024260, hereinafter “Kitada”, serving as evidentiary reference showing that control circuits used in display devices with display panels are known in the art as integrated circuits).   
Regarding claim 6, Noh teaches in an annotated Fig. 2 (shown above) and related text an organic light-emitting display device (100, Fig. 1 and ¶[0037]) comprising an organic light-emitting display panel, the organic light-emitting display panel comprising: 
a substrate (111, annotated Fig. 2 and ¶[0039]); 
a plurality of anode electrodes (i.e. first electrodes, E1, annotated Fig. 2 and ¶[0045]) and a pixel definition layer (PDL1-PDL3, Fig. 2 and ¶[0046]) disposed on the substrate, wherein the pixel definition layer surrounds to form a plurality of array-distributed grooves (OP, annotated Fig. 2 and ¶[0046]), the anode electrodes are disposed in the grooves one by one (where it is noted that the limitation “one by one” is considered a product by process limitation and therefore is treated according to MPEP § 2113 which states that even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself, where the patentability of a product does not depend on its method of production; since Noh teaches all the structure claimed method does not distinguish from the prior art), the grooves comprise a plurality of first grooves (e.g. OP of OLED1, annotated Fig. 2 and ¶[0046]), a plurality of second grooves (e.g. OP of OLED2, Fig. 2 and ¶[0046]), (e.g. OP of OLED3, annotated Fig. 2 and ¶[0046]), the pixel definition layer comprises first retaining walls (annotated Fig. 2 and ¶[0046]), second retaining walls (annotated Fig. 2 and ¶[0046]), and third retaining walls (annotated Fig. 2 and ¶[0048]), the first grooves are disposed between the first retaining walls and the second retaining walls, the second grooves are disposed between the second retaining walls and the third retaining walls, and the third grooves are disposed between the third retaining walls and the first retaining walls (annotated Fig. 2); 
an organic light-emitting layer (10, 20, 30, annotated Fig. 2 and ¶[0046]) disposed on the anode electrodes and comprising a first organic light-emitting layer (10, annotated Fig. 2 and ¶[0046]), a second organic light-emitting layer (20, annotated Fig. 2 and ¶[0046]), and a third organic light-emitting layer (30, annotated Fig. 2 and ¶[0046]), wherein the first organic light-emitting layer is disposed in the first grooves, the second organic light-emitting layer is disposed in the second grooves, and the third organic light-emitting layer is disposed in the third grooves (annotated Fig. 2), wherein at least a compartment is formed among the first organic light-emitting layer, the second organic light-emitting layer, and the third organic light-emitting layer; 
an electron transport layer (annotated Fig. 2 and ¶[0057]) covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer; and 
a cathode electrode (i.e. second electrode, E2, annotated Fig. 2 and ¶[0054]) covering the electron transport layer.

To begin with, connecting the organic light-emitting display panel to an integrated circuit is well-known in the art as evidenced by Nendai (i.e. control circuit, 25, Fig. 1 and ¶[0063]) in order to form a fully functional display device.  Specifically, Nendai teaches that in order to form a fully functional display device a control circuit, also referred in the art as an integrated circuit, as evidenced by Kitada (Fig. 2 and ¶[0034]), needs to be connected to the organic light-emitting display panel in order to drive the organic light-emitting display panel.
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to connect the integrated circuit disclosed by Nendai to the organic light-emitting display panel in order to form a fully functional organic light-emitting display device. 
Moreover, Park, in a similar field of endeavor, teaches that an electron transport layer (ETR, Figs. 7-8 and ¶[0149]) can be formed as an unpatterned common layer covering first, second, third organic light-emitting layers and pixel defining (definition) layer (¶[0149]) in order to simplifying the manufacturing process.  It is noted that when the electron transport layer disclosed by Park is formed as an unpatterned common layer it would cover the compartment disclosed by Noh.

Regarding claim 7 (6), the combined teaching of Noh, Nendai, Park and Kitada discloses wherein thicknesses of the second organic light-emitting layer and the third organic light-emitting layer are equal to each other and less than a thickness of the first organic light-emitting layer (Park, Figs. 7-8 and ¶¶[0166]-[0168]), and the compartments are formed between the first organic light-emitting layer and the second organic light-emitting layer and between the first organic light-emitting layer and the third organic light-emitting layer (Noh, annotated Fig. 2).  

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh (US 2014/0110701, hereinafter “Noh”) in view of Matsushima (US 2015/0171327, hereinafter “Matsushima”) and Park et al. (US 2020/0328367, hereinafter “Park”).
Regarding claim 11, Noh teaches in an annotated Fig. 2 (shown above) and Figs. 3A-3A (Fig. 3D shown below) and related text a method of manufacturing of an organic light-emitting display panel, comprising: 
providing a substrate (111, Fig. 3A and ¶[0039]); 
(i.e. first electrodes, E1, annotated Fig. 2, Fig. 3B and ¶[0045]) and a pixel definition layer (PDL1-PDL3, annotated Fig. 2, Fig. 3C and ¶[0046]) on the substrate, 
wherein the pixel definition layer surrounds to form a plurality of array-distributed grooves (OP, annotated Fig. 2 and ¶[0046]), the anode electrodes are disposed in the grooves one by one (Fig. 3B), the grooves comprise a plurality of first grooves (e.g. OP of OLED1, annotated Fig. 2, Fig. 3C and ¶[0046]), a plurality of second grooves (e.g. OP of OLED2, annotated Fig. 2, Fig. 3C and ¶[0046]), and a plurality of third grooves (e.g. OP of OLED3, annotated Fig. 2, Fig. 3C and ¶[0046]), the pixel definition layer comprises first retaining walls (annotated Fig. 2, Fig. 3C and ¶[0046]), second retaining walls (annotated Fig. 2, Fig. 3C and ¶[0046]), and third retaining walls (annotated Fig. 2, Fig. 3C and ¶[0048]), the first grooves are disposed between the first retaining walls and the second retaining walls, the second grooves are disposed between the second retaining walls and the third retaining walls, and the third grooves are disposed between the third retaining walls and the first retaining walls (annotated Fig. 2 and Fig. 3C); 
dripping an ink with a first organic light-emitting material (annotated Fig. 2, Fig. 3D and ¶¶[0069]-[0071]) to the first grooves and forming a first organic light-emitting layer (10, annotated Fig. 2, Fig. 3E and ¶¶[0046] and [0072]), dripping an ink with a second organic light-emitting material (annotated Fig. 2, Fig. 3D and ¶¶[0069]-[0071]) to the second grooves and forming a second organic light-emitting layer (20, annotated Fig. 2, Fig. 3E and ¶¶[0046] and [0072]), and dripping an ink with a third organic light-emitting material (annotated Fig. 2, Fig. 3D and ¶¶[0069]-[0071]) to the third grooves (30, annotated Fig. 2, Fig. 3E and ¶¶[0046] and [0072]) by inkjet printing (¶[0071]), wherein at least a compartment (BA, annotated Fig. 2, Fig. 3D and ¶[0050]) is formed among the first organic light-emitting layer, the second organic light-emitting layer, and the third organic light-emitting layer; 
forming an electron transport layer (annotated Fig. 2 and ¶[0057]) covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer (¶[0057]); and 
forming a cathode electrode (i.e. second electrode, E2, annotated Fig. 2, Fig. 3E and ¶[0054]) covering the electron transport layer.


    PNG
    media_image5.png
    383
    680
    media_image5.png
    Greyscale


Noh, however, does not explicitly teach that dripping the ink includes dripping the ink dissolved with first, second and third organic light-emitting material and that the electron transport layer covers the pixel definition layer and the compartment.
To begin, dripping inks dissolved with organic light-emitting materials when using inkjet printing to print organic light-emitting layers disclosed by Noh is well-known in the art as evidenced by Matsushima (¶¶[0082]-[0084]). Specifically, Matsushima explicitly teaches that organic light-emitting materials are dissolved in inks used in inkjet printing of organic light-emitting layers (¶¶[0082]-[0084]).

Moreover, Park, in a similar field of endeavor, teaches that an electron transport layer (ETR, Figs. 7-8 and ¶[0149]) can be formed as an unpatterned common layer covering first, second, third organic light-emitting layers and pixel defining (definition) layer (¶[0149]) in order to simplifying the manufacturing process.  It is noted that when the electron transport layer disclosed by Park is formed as an unpatterned common layer it would cover the compartment disclosed by Noh.
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the electron transport layer disclosed by Noh as an unpatterned common layer covering the first organic light-emitting layer, the second organic light-emitting layer, the third organic light-emitting layer, the pixel definition layer and the compartments as disclosed by Park in order to simplify manufacturing process of the display device.
Regarding claim 12 (11), the combined teaching of Noh, Matsushima and Park discloses wherein thicknesses of the second organic light-emitting layer and the third organic light-emitting layer are equal to each other and less than a thickness of the first (Park, ¶¶[0166]-[0168]), and the compartments are formed between the first organic light-emitting layer and the second organic light-emitting layer and between the first organic light-emitting layer and the third organic light-emitting layer (Noh, annotated Fig. 2).  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh, Matsushima and Park as applied to 11 above and further in view of Nendai (US 2011/0316414, hereinafter “Nendai”).
Regarding claim 13 (11), the combined teaching of Noh, Matsushima and Park was discussed above in the rejection of claim 11.  Noh, Matsushima and Park, however, do not explicitly teach wherein before forming the electron transport layer, the method comprises forming a cathode layer in the compartment.
Nendai, in a similar field of endeavor, teaches in an annotated Fig. 2 (shown above) and related text forming a cathode layer (106, Fig. 3 and ¶[0025]) in the compartment (annotated Fig. 2) before forming the electron transport  layer (110, Fig. 3) in order to form an auxiliary electrode that helps reduce a voltage drop of the cathode electrode thereby improving image quality of the overall organic light-emitting display device.  
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a cathode layer as disclosed by Nendai in the compartment formed by the method of manufacturing the .

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh, Matsushima and Park as applied to 11 above and further in view of Duineveld et al. (US 2003/0011304, hereinafter “Duineveld”).
Regarding claim 15 (11), the combined teaching of Noh, Matsushima and Park was discussed above in the rejection of claim 11.  Noh, Matsushima and Park, however, do not explicitly teach wherein widths of the first grooves, the second grooves, and the third grooves are greater than a width of the compartment.
Duineveld, in a similar field of endeavor, teaches in Fig. 2 and related text a method for manufacturing a display device in which first grooves, second grooves, and third grooves (Fig. 2) are formed with compartments (5, Fig. 2 and ¶[0048]) therebetween wherein the widths of the first grooves, the second grooves, and the third grooves are greater than widths of the compartments in order to improve overall quality of the display device by preventing mixing of liquids dispensed in the adjacent grooves during its manufacturing (¶[0048]). 
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the first grooves, the second grooves, and the third grooves disclosed in the combined method of Noh, .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh, Matsushima, Park and Nendai as applied to 13 above and further in view of Zhang (US 2019/0088892, hereinafter “Zhang”, cited on IDS).
Regarding claim 14 (13), the combined teaching of Noh, Matsushima, Park and Nendai was discussed above in the rejection of claim 13.  Noh, Matsushima, Park and Nendai, however, do not explicitly teach wherein a surface of the substrate is hydrophilic, and surfaces of the first retaining walls, the second retaining walls, and the third retaining walls are hydrophobic.  Nonetheless, having a substrate with a hydrophilic surface and retaining walls with the hydrophobic surfaces would have been obvious to one of ordinary skill in the art as evidenced by Zhang in order to improve flow the OLED material in the pixel regions during manufacturing of the display panel (¶¶[0006] and [0022]).
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the substrate with the hydrophilic surface and retaining walls with the hydrophobic surfaces as disclosed by Zhang in the organic light-emitting display panel manufactured according to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             

/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	12/3/2021